                Case 8:20-cv-02824-CEH-JSS Document 1-2 Filed 12/01/20 Page 1 of 1 PageID 26



JS 44 (Rev. 10/20)                                                                        CIVIL COVER SHEET
TI1e JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplen1ent the filing and service of pleadings or other pa pers as required by law, except as
provided by local rules of cornt. This form, approved by the Judicial Conference of the United States inSeptember I 974, is requ ired for the use of the Clerk of Cornt for the
purpose of initiating tl1e civil do cket sheet (SEEIN5TRUC170NSON NEXI' PAGE OF THIS FORM.)
 I. (a) PLAINTIFFS                                                                                                                  DEFENDANTS
        BRIAN DODD (pro se)                                                                                                         o
                                                                                                                                    t nju a williams,
                                                                                                                                    saint petersburg college board of trustees
     (b)     County of Residence ofFirst Listed Plaintiff HERNANDO                                                                   County ofResidenceofFirst Listed D efendant ..,p,..jn=e.ull...
                                                                                                                                                                                              a   ..
                                                                                                                                                                                                   Sc,________
                               (EXCEPTINUS PIAIN17FFCASE$                                                                                                 (INUS PIAINI1FF CASES ONLY)
                                                                                                                                     NOTE: INLAND CONDEMNATION CASES, USETHELOCATION OF
                                                                                                                                             TiiE TRACT OF LAND INVOLVED.
     (c)    Attorneys (Jlln11.Nm11e, Address, c01dTelephone Mn11ber)                                                                 Attorneys (ifKmwn)
              Not applic ab le. Pro se.


 II. BASIS OF JURISDICTION (Place m, ''.X" in OneBa, Only)                                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place m, "X" in oneBa..for Plaintiff
                                                                                                                               (For Diwrsity Cares On!v)                                               and OneBo.<for Defendmll)
D1 U S. Govenunent                            (!]3 F ederal Qu estion                                                                                 PfF                     DEF                                      PfF       DEF
     Plamt1ff                                         (U. s. Uorernment Not a Party)                                     C1t1ze11 of·nus State           l    O           D           lncorporatedor Pnnc1pal Place         4 [!)4D
                                                                                                                                                                                        of Business In TI 1 is State

02 U S. Govenunent                            0 4 Diversity                                                              Citizen of Anotl10· State            02 D              2 Inco,poratedandPl·incipalPlace                  D         05
     Defo1dant                                      (Indicate Citizemliip of Parties in Item Ill)                                                                                   of Business In Anotl10· State

                                                                                                                         Citizen or Subject of a
                                                                                                                           Foreign C0tu1by
                                                                                                                                                              D3 D              3     Foreign Nation

 IV. NATURE OF SUIT (Place GI/ "X"inOneBox On!v)                                                                                                                   Click here for: Nature of Suit Code Descri tions.
         C ONlRACT                                                             T ORTS                                       F ORF E ITU RE/PENALT Y                           BANKRUPfCY                               OTHER STATU TES
  110 Instu·,111ce                           PERSONAL INJURY                         PERSONAL INJURY                         625 Dmg Related Seiztu·e                       422 Appeal 28 USC 15 8                  375 False Claims Act
  120Marine                                   310 Ai1plat1e                        D365 Pmonal l!tjluy -                         of Propo1y 21 USC 881                      423 Witl1drnwal                         376 Qui Tatu (31 USC
� 130Milla· Act
  140�egotiable Insb,unmt
  150 Recovery of Ovapaymmt
                                              315 Ai1plat1e Pl·oduct
                                                   Liability
                                              320 As,ault, Libel &
                                                                                  □            Pl·oductLiability
                                                                                      367 Healtl1 Carel
                                                                                               Phannaceutical
                                                                                                                            690 Otl1er
                                                                                                                                                                             ,--
                                                                                                                                                                                   28 USC 157
                                                                                                                                                                                 ====             ---=--+--1
                                                                                                                                                                    1----- ........ ,......,.._..__
                                                                                                                                                                                                                         3729(a))
                                                                                                                                                                                                                    400 State Reappo,timnmt
                                                                                                                                                                                                                    41 0Antibmt
                                                                                                                                                                    ....,......_.        ..,..,             -1--l
      & Euforcemo1t of Judgmo1t                    Slat1de,·                                   Pa�onallnjtuy                                                                                                        430 Banks at1d Batiking
D 151 Medicat·e Act                           330 Feda·al Employa·s'                           Pl·oduct Liability                                                                                                   450 Commerce
D 152 Recovay of Defaulted                         Liability                       D368 Asbestos Personal                                                                                                           460 Depcxtati011
      Student Loans                           340 Marin e                                       Injtuy Product                                                                                                      470 Racketeer Influenced and
       (Excludes Vet emus)                    345 Ma1ine Pl·oduct                              Liability                                                                                                                Com.1pt Organizations
D                                                  1.;a1,;1;1y
                                                                                  □ P�RSONA I. PROPffiTY i,-,.,,.,.,,.,,,..,.-,,1.,...,.A..,      ROR._.,....,..._-t,--' RRO nefen<l Trnrle Sec,·ets                4RO C:on�1mer C:re<lit


§
    I 'n Recovery of Ova1rnyment
          of Veteran's Benefits               350 Motor Vehicle                       3 70 Otl1a· Fraud                              710 Fair Labo,·"",'
                                                                                                                                                      Stat1dat·ds                 Act of 2016                            (15 USC 1681 cx· 1692)
0160 Stockholda•s' Suits                      355Motor Vehicle                    D   3 71 T11.1tl1 in Lending                            Act                                                                       485 Telephcx1e Consumer
    190 Ctl1a· Conb·act                          Pl·oduct Liability                D 380 Otha· Pa·sonal                              720 Labo,-/Matrnganent             -
                                                                                                                                                                    1- so"'  =
                                                                                                                                                                                                      "Y..---.-
                                                                                                                                                                                   "AL"""'"'s"E"cu=ru=T
                                                                                                                                                                                  cr                                     Pl·otection Act
   195 Conb·act Pl·oduct Liability            360 Otl1er Personal                              Prope1ty Damage                            Relations                          861 HIA (1395ft)                       490 Cable/Sat TV
    196 Franchise                                 l!tj1uy                          D385 Pl·opo1y Damage                              740 Raihwy Labo,· Act                   862 Black Ltu1g (923)                  850 S ec1u·ities/C011�nodities/
                                              362 Personal l!tjtuy ·                           Pl·oduct Liability                    751 Family and Medical                 863 DIWC/DJWW (405(g))                       Exchange
                                                 Medical I\1alpnictice                                                                   Leave Act                           864 SSID Title XVI                     890 Otl1er Statuto1y Actions
           RE_A LP_ RO_P_ER T  ,. Y_ __          VIL_RIGHTS _
                                               -CI                                 P
                                                                                   _ RJSO_ NE RP_ ET            _ _ IT _I_O_N_S      790 Otl1er Labor Litigation             865 RSI (405(g))                       891 Agricultiu·al Acts
1-,.....,..    ., .,.. ., ...,          -+--.-      .,.. ,.... ,,, ..,. .,,. .,.. ➔ ., .. ,...       ..., ,....              ...,1-4
    210 Land Cc1.1denmaticx1                  440 Otl1er Civil Rights                 Habeas Corpus:                                 791 Employ e e Reti ement
                                                                                                                                                          r
                                                                                                                                                                                                                    893 Envirornnental !\,fatters
    220 Foreclosrn·e                          441 Voting                              463 Alien Detainee                                 Income Secrn·ity Act       1--,,=-,,,,,..,.,,-,,,.,-,,.,..,.==-+-I         895 Freedom ofinfonnation
    230 Rent Lease & qectment                 442 Employment                          510Motions to Vacate                                                                                                               Act
    240 To,ts to Land                         443 Housing/                                     Sa1tmce                                                                                                              896 Arbib·ation
    245 TOl.t Product Liability                   Accommodatiom;                      530 General                                                                                                                   899 Acbninisb·ative Procedtu'e
D290 All Otl1a· Real Pl·opo1y                 445 Ama·. w/Disabilities -              535 Death Penalty                                   IMMIGRAT ION                                                                  A ct/Review or Aweal of
                                                 F.tnployment                         Other:                                         462 Nahualization Applicatim                                                       Ago1cy Decision
                                              446 Amo·. w/Disabilities -              540Mandamus & Other                            465 Otl1er hnmigrati0 11                                                       950Constit11tionality of
                                                  Otho·                               550 Civil Rights                                   Actions                                                                        State Stah1tes
                                              448 Education                           555 Pl·iso,t Condition
                                                                                      560 Civil Detain ee
                                                                                               Conditions of
                                                                                            Confine1nent
 V. ORI GIN (Place m, "X" inOneBo., Only)
0I      Original
        Proceeding
                              D2 Removed from
                                 State Cornt
                                                                     □3         Remanded from
                                                                                Appellate Court
                                                                                                                D 4 Reinstated or D 5 Transferred fom D 6
                                                                                                                       Reopened                        Another District
                                                                                                                                                                          r
                                                                                                                                                                                             Multidistrict
                                                                                                                                                                                             Litigation -
                                                                                                                                                                                                                         D 8 Multidistrict
                                                                                                                                                                                                                                Litigation -
                                                                                                                                                        (specify)                            Transfer                           DirectFile
                                                   Cite the U.S . CivilStatute under which you are filing (Do 11ot cilejuristfictiomrl statutes wlless dn>ersizy):
                                                   USC 17, USC 17 § 411, § 501, § 504(a-d), § 505 for costs, attny's fees, or as otherwis e provided by law.
 VI. CAUSE OF ACTION                               Brief des cription of cause:
                                                   Defendants repeat and ongoing Infringement of Plaintiff's copyright registered properties.
 VII. REQUESTED IN                                □      CHECK IF THIS IS A CLASS ACTION                                    DEMAND$                                                 CHECK YES only if demanded in con1plaint
      COMPLAINT:                                         UNDER RULE 23, F.R Cv.P.                                            2000000000.00                                      JURY DEMAND:                         0Yes         0No
 VIII. RELATED CASE(S)
                                                       (See i11stntelio11s):
       IF ANY                                                                      JUDGE              Hon. Ma       S Scriven, Ref: Sean P Fl
 DATE                                                                                  SIG NATURE OF ATTORNEY OF RECORD
 NOV 30, 2020                                                                                 Not A              licable. Pro se:
 FOR OFF1CE USE ONLY
    RECBPf#                             AMOUNT                                              APPL YING IFP                                           JUDGE                                     MAG JUDGE
